Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination dated December 13, 1971, which was subsequently corrected by respondent’s January 31, 1972 determination, which corrected determination (1) found that petitioner had suffered or permitted gambling on the licensed premises on September 2, 1970 and (2) suspended his special on-premises liquor license for a period of 10 days and made claim on his $1,000 surety bond. Determination as corrected annulled, on the law, without costs. Respondent’s finding that gambling was suffered or permitted on petitioner’s premises was not supported by substantial evidence (Matter of 205 Linden Rest. Corp. v. New York State Liq. Auth., 29 A D 2d 890). Furthermore, if gambling did in fact occur, it was not shown to be of sufficient duration to warrant the implication that petitioner suffered or permitted the gambling within the meaning of subdivision 6 of section 106 of the Alcoholic Beverage Control Law (Matter of Migliaccio v. O’Connell, 307 N. Y. 566, 568). Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.